Citation Nr: 0109871	
Decision Date: 04/04/01    Archive Date: 04/11/01	

DOCKET NO.  99-02 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral defective hearing.

2.  Entitlement to service connection for chronic tinnitus. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to 
July 1947, and from September 1950 to August 1952, with 
additional periods of service in the United States Army 
Reserve and National Guard.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in Waco, 
Texas.  

In a rating decision of July 1947, the RO denied entitlement 
to service connection for defective hearing in the left ear.  
The veteran voiced no disagreement with that decision, which 
has now become final.  In a subsequent rating decision of 
May 1992, the RO denied entitlement to service connection for 
bilateral defective hearing.  Once again, the veteran voiced 
no disagreement with that decision, with the result that it 
too has become final.

Since the time of the aforementioned decisions, the veteran 
has submitted additional evidence in an attempt to reopen his 
claim for service connection for defective hearing.  The RO 
found that such evidence was neither new nor material, and 
the current appeal ensued.  


REMAND

The Board observes that, by RO correspondence of 
September 26, 2000, the veteran, at his own request, was 
scheduled for a hearing before a traveling member of the 
Board.  That hearing was scheduled for November 1, 2000, at 
the Waco, Texas RO.  In correspondence of October 30, 2000, 
the veteran's accredited representative, the Texas Veterans 
Commission, informed the RO that, due to hospitalization, the 
veteran would be unable to attend that hearing.  However, 
that same correspondence informed the RO that it was 
"unknown" whether the veteran wished his travel board hearing 
to be rescheduled.  The veteran did not report for his 
November 1st hearing.  However, it was unclear whether the 
veteran still desired a hearing before a traveling member of 
the Board.  Consequently, in January 2001 the Board sent a 
letter to the veteran's accredited representative with a copy 
of the letter to the veteran, requesting clarification as to 
whether the veteran still desired a hearing before the Board.  
The veteran's representative was additionally informed that, 
if he or the veteran did not respond within 30 days, it would 
be assumed that the veteran still desired a hearing before a 
member of the Board at the Regional Office, and arrangements 
would be made for such a hearing.  Neither the veteran nor 
his representative responded to the aforementioned 
correspondence.

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should take appropriate action to 
schedule the veteran for a hearing before 
a traveling member of the Board at the RO 
in Waco, Texas.  A copy of the letter 
scheduling the veteran for that hearing 
should be included in the veteran's 
claims folder.

Following completion of the above action, the veteran's 
claims folder, if in order, should be returned to the Board 
for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



